Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This action is in response to an application filed September 24, 2021. Claims 1-19 are pending in this application.

Double Patenting
The nonstatutory obviousness double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-19 are provisionally rejected on the ground of nonstatutory obviousness double patenting as being unpatentable over claims 1-17 of patent no.11,159,570 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter. A side-by-side analysis of the first independent claim(s) of the instant application and the copending application(s) has been included below. The bolded portions are portions which are almost identical to one another. The non-bolded portions are related to subject matter which are obvious, and do not further define over the subject matter of one another.
This is a provisional obviousness nonstatutory double patenting rejection. 
Here is the following side-by-side analysis of the first independent claim in each application:


Instant Application ‘707

1. A method for cloud native discovery and protection, comprising:

discovering instances of a plurality of cloud assets in a cloud native environment based on a plurality of application programming interface (API) endpoints in the cloud native environment, wherein the plurality of API endpoints is identified based on cloud credentials for each of the plurality of cloud assets;





determining at least one cloud asset instance that lacks active security protection based on a configuration of at least one entity deployed in the cloud native environment; and




reconfiguring at least a portion of the cloud native environment with respect to the at least one cloud asset instance that lacks active security protection.

3. The method of claim 1, wherein the at least one cloud asset instance is determined to lack active security protection based further on metadata associated with each of the at least one cloud asset instance, wherein the metadata associated with each cloud asset instance indicates at least one of: 

an identifier of the cloud asset instance, a software version number of software used by the cloud asset instance, and a configuration of the cloud asset instance.
Patent No. ‘570

1. A method for cloud native discovery and protection, comprising: 

identifying a plurality of cloud assets in a cloud native environment based on cloud credentials for each of the plurality of cloud assets, wherein identifying the plurality of cloud assets in the cloud native environment further comprises enumerating a plurality of application programming interface (API) endpoints in the cloud native environment using the cloud credentials, wherein the plurality of cloud assets is identified based on the enumerated plurality of API endpoints; 

determining at least one cloud asset instance that lacks active security protection based on a configuration of at least one of: 
each of the at least one cloud asset, and at least one security solution deployed in the cloud native environment, wherein each cloud asset instance is an instance of one of the plurality of cloud assets; and 

reconfiguring at least a portion of the cloud native environment with respect to the at least one cloud asset instance that lacks active security protection.

3. The method of claim 2, wherein determining the at least one cloud asset instance that lacks active security protection further comprises: comparing at least a portion of the metadata associated with each of a plurality of cloud asset instances to at least one of: required configuration information for the respective cloud asset, and configuration information for the at least one security solution deployed in the cloud native environment.







Allowable Subject Matter
Claims 1-19 are allowed over available prior art reference(s).
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

REASONS FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has not found any reasonable prior art(s) nor combination of prior art(s) which teach the feature of ‘discovering instances of a plurality of cloud assets in a cloud native environment based on a plurality of application programming interface (API) endpoints in the cloud native environment, wherein the plurality of API endpoints is identified based on cloud credentials for each of the plurality of cloud assets’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807.  The examiner can normally be reached on Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458 
September 23, 2022